Citation Nr: 1126220	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-03 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a concussion.  


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a psychiatric disorder and granted service connection for residuals of a concussion, assigning a 10 percent disability evaluation.  

In March 2007 and October 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  

Following the last RO adjudication of the issue in a July 2009 supplemental statement of the case (SSOC), the Veteran submitted additional evidence.  Because he waived initial RO jurisdiction, the Board has accepted this evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of entitlement to an increased initial evaluation for residuals of a concussion is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran sustained a head injury during service, from which he manifested chronic psychiatric symptoms thereafter during service; psychiatric symptoms have been continuous since service separation.

2.  The weight of the competent evidence is in relative equipoise on the question of whether a current psychiatric disorder, variously diagnosed as major depressive disorder and psychosis not otherwise specified (NOS), is related to the in-service head injury. 


CONCLUSION OF LAW

A psychiatric disability, variously diagnosed as major depressive disorder and psychosis, NOS, is due to traumatic brain injury incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, further discussion of the VCAA is not required.  




II.  Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder.  

As an initial matter, the Board notes that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Additionally, if a claim is submitted that does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, the Veteran wrote in his original November 2001 claim that he has depression.  The claims file contains private and VA treatment records showing various diagnoses including depression and psychosis.  In light of these considerations, the Board finds that the scope the Veteran's present claim is not limited to a claim of service connection for depression alone, but also encompasses a claim of service connection for any psychiatric disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that by extending the benefit of the doubt to the Veteran service connection is warranted, for the following reasons.  

The Veteran testified at his March 2011 Board hearing that he has a psychiatric disorder caused by a motor vehicle accident (MVA) during service in August 2000.  He explained that prior to the MVA he had always been on time and well-liked.  He had even been promoted quickly to E-4.  After the MVA, by comparison, he experienced multiple problems, including insomnia, and he attempted suicide.  He also subsequently developed psychotic symptoms, including seeing things and hearing voices.  

The Board finds that the Veteran's service treatment records (STRs) are consistent with his hearing testimony.  Prior to August 2000, the STRs reflect infrequent treatment for such complaints as a scraped wrist in November 1998 after a fist fight.  

Then, emergency room (ER) treatment records from August 2000 show that the Veteran was involved in an MVA.  He was found lying supine on the curb/ground.   He arrived via ambulance, and he was alert and oriented throughout, but complained of dizziness right after the accident and pain to left temporal region.  The MVA was characterized as a front impact accident, with the Veteran hitting his head on the steering wheel on the right side of the head.  He had no loss of consciousness.  The report indicated that there was no evidence of serious injury, and he was discharged to duty.  

On follow-up at the ER the next day, the Veteran reported that he felt confused, was repeating himself, and was forgetting what he had recently been saying or talking about.  It was noted that he had "mild head injury," and the assessment was mild post concussion syndrome.  

Several days later, the Veteran underwent a neurological consultation where it was again noted that he was involved in a MVA without loss of consciousness.  He was found to be a very good historian such that he could remember every detail of the accident and his follow-up care.  On clinical evaluation, it was noted that the Veteran's speech was hesitant with a stutter, but a discussion with a superior officer indicated that this speech was normal for the Veteran.  Physical examination showed deliberate hesitation with excessive antalgic effort on gait testing. The assessment was status post mild closed head injury- suspect secondary gain.  

In September 2000, a head magnetic resonance imaging scan (MRI) was performed.  It showed normal MRI of the brain post blunt injury, without etiology for persistent headaches.  

Shortly thereafter, in October 2000, the Veteran underwent a private evaluation with a psychiatrist for episodes of stuttering, blurring of vision, and hallucinations after the MVA.  The Veteran had such complaints as hallucinating, seeing bright spots and squiggly lines, stuttering, headaches, nausea without vomiting, dizziness and feeling off-balance, with no memory changes.  It was determined that the Veteran was exhibiting some features of post concussion syndrome, and he was being referred for neuropsychiatric testing due to his multiple symptoms.  

The STRs also show that the Veteran was treated at the ER in February 2001 for overdose, depression, hypertension, and back pain.  It was noted that his medical history included multiple suicide attempts.  

Shortly thereafter, a March 2001 record shows that the Veteran had allegedly falsified a sick-call slip to get into an "easier" job, had been reportedly recommended for NJP/Art 15, and then admitted to ER for suicidal ideation/OD.   
Approximately one week later, he presented at the ER with complaints of suicidal ideation for 4 weeks and depression.  It was noted that he was having trouble with his unit.  The assessment was acute adjustment disorder.  

In May 2001, the Veteran underwent follow-up with the private psychiatrist who previously evaluated him in October 2000.  It was noted that his complaints included depression.  In a May 2001 letter, the psychiatrist wrote that neuropsychiatric testing by a different clinician in November 2000 had shown generalized memory impairment to the point the Veteran may have been experiencing transient episodes of confusion.  Repeat neuropsychiatric testing was recommended.  The psychiatrist also wrote that the Veteran seemed to be depressed, so he had started him on medication.  

Also of note, the Veteran underwent treatment in July 2001 for complaints of low back pain.  It was noted that he gave multiple responses that were contradictory in nature.  

At his July 2001 discharge examination, the Veteran endorsed a history of head injury, memory loss, or amnesia; frequent trouble sleeping; having received counseling of any type; depression or excess worry; evaluation or treatment for a mental condition; and attempted suicide.  He denied nervous trouble of any type.  The examining physician noted the Veteran's history to include closed head injury without loss of consciousness, attempted medication overdose, and treatment with medication for cephalgia/depressed mood.  Clinical psychiatric evaluation was "abnormal."  The examining physician summarized, in pertinent part, that the Veteran was on medication secondary to "associated depressed mood," and he was in stress management classes.  Also, an audiological evaluation resulted in a contradictory examination, which was noted as "[s]trongly suspect [secondary to] gain/malingering."  

In summary, the STRs show that the Veteran was involved in a MVA in August 2000, which was followed by nearly continuous treatment for various complaints, including depression, hallucinations, and a suicide attempt.  

Subsequent to his October 2001 service discharge, the Veteran underwent a VA outpatient consultation in January 2002.  At that time, he complained of feeling depressed occasionally, although not that day.  The assessment was depression, and he was given medication for 10 days.  

In connection with his VA claim, the Veteran underwent a VA examination in March 2002.  The VA examiner commented that the Veteran's records were not available, which "would have been very helpful."  The VA examiner reiterated that additional records would be needed to offer a conclusive opinion.  Accordingly, she proceeded with the examination by performing a clinical interview, during which the Veteran described multiple symptoms, including depression.  He reported depression for which he sought treatment three weeks after his in-service MVA.  He attributed his depression during service to his inability to perform his physical duties.  He was also depressed due to his other symptoms, which he also attributed to the MVA.  He felt that his sergeant had "badger[ed] him."  The Veteran, however, repeatedly denied having loss of consciousness after the MVA.  

The March 2002 VA examiner also performed a clinical evaluation, including mental status examination, which showed euthymic mood.  The Veteran denied suicidal ideation.  The assessment was rule out cognitive disorder; rule out depressive disorder, not otherwise specified (NOS).  

Subsequent VA outpatient treatment records show that the Veteran then underwent nearly continuous treatment for various psychiatric complaints, including depression and hallucinations.  

Of note, a psychiatric evaluation at a VA ER in October 2002 reflected complaints of having psychiatric problems since a MVA in 2000.  He reported that the Army placed had restrictions on the types of duty he could perform after the MVA, which eventually caused depression.  (The Board notes that the STRs actually show that the Veteran was accused of falsifying records to receive "easier" duty.)  The Veteran described his present symptoms as involving intermittent auditory hallucinations and visual hallucinations, occurring only at night, causing anxiety and fear, and depriving him of sleep.  He denied current depressed or elevated mood.  Prior treatment records were reviewed, and the impression was that the Veteran had traumatic brain injury (TBI) and onset of hallucinations in evening hours, now worsening early phase insomnia.  A prior suicide attempt was noted, but the Veteran's mood was stable at that time.  A diagnosis was made of psychosis, NOS; rule out psychosis due to TBI, substance included psychosis, major depressive disorder (MDD) with psychotic features (doubt), bipolar disorder (doubt), and malinger.  The Veteran was discharged on eleval and zyprexa.  

At the VA mental health clinic (MHC) in November 2002, it was noted that the Veteran was presenting for treatment of psychotic symptoms "which began after [a] TBI" during service in August 2000.  The assessment was psychosis, NOS, rule out secondary to TBI, rule out other medical etiology.   It was noted that laboratory findings for the thyroid were abnormal.  (Subsequent evaluation by VA endocrinology, as indicated in a February 2003 record, showed that there was no clinical evidence of thyroid dysfunction.)

In December 2002, the Veteran underwent a computed tomography (CT) scan of the head, which revealed an approximately 1 cm area of low density in the right lentiform nucleus region; otherwise unremarkable.  Also, an August 2003 head MRI at VA showed such findings as deformity of the left lamina papyracea compatible with remote injury, although the Veteran terminated the study before it could be completed.  

During follow-up at VA in April 2004, it was noted that the Veteran had several symptoms, including depression related to the MVA.  He required continued treatment for his schizophrenia and depression with symptoms well-controlled on medication.  The Veteran gave "an excellent recall of his medical history."  The assessment was status post TBI with depression and history of schizophrenia.

The Veteran was also evaluated by a VA psychologist in May 2004, who rendered provisional diagnoses of TBI with psychotic features and depression secondary to TBI.  Similar assessments were made in May 2004.  

The Veteran also underwent a second VA examination in March 2009 with the same examiner who previously evaluated him in March 2002.  The VA examiner again reviewed the Veteran's history and current complaints, which included depression, seeing giraffes, and hearing things.  The VA examiner diagnosed MDD.  The VA examiner did not provide an opinion of etiology, but commented that the Veteran had symptoms of depression since 2000 with periods of remission.  

Finally, the Veteran underwent a private evaluation in January 2011.  The private examiner reviewed the pertinent factual history of the case and performed a clinical evaluation.  Based on the examination results, the examiner diagnosed posttraumatic stress disorder (PTSD), chronic; depressive disorder, NOS; anxiety disorder, NOS; adjustment disorder with depression and anxiety; primary insomnia; and cognitive disorder.  With regard to the etiology of the disorders, the private examiner opined that "it is clear that [the Veteran's] ongoing mental health disorders had their onset during his active service and are directly related to" the MVA during service.  The examiner reasoned that the Veteran's records show an "anomaly" indicating "admirabl[e], efficient[], and distinguished" service until his MVA.  

In addition to the medical evidence, the Veteran's spouse wrote a credible testimonial statement in October 2008, indicating that she had known the Veteran since she was age 13, and that they had married in October 1998.  She characterized these as the "best years," until the Veteran's MVA in August 2000.  From that time, she began to notice a change in the Veteran's behavior.  

The Board finds, based on this record, that the evidence is at least in a state of relative equipoise in showing that the Veteran currently has a psychiatric disorder, variously diagnosed as depression and psychosis, due to his MVA during service in August 2000.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  In so finding, the Board does acknowledge the references in the record suggesting that at times the Veteran may have been malingering or seeking secondary gain.  There was also a reference to his falsifying of a record in service.  However, even if this is the case, such behaviors appear to have manifested after the in-service accident and thus appear to be a component of the psychiatric disability at issue.  Again, there is nothing to show the Veteran was less than upstanding in his service prior to the MVA.  Moreover, it is indisputable that the MVA occurred and that the Veteran was injured as a result.  Additionally, there is no question that a current psychiatric diagnosis exists and the record reflects diagnostic testing indicating remote trauma to the head.  Given all this, and in light of the favorable private opinion, the allowance is justified despite the occasional references suggesting that the Veteran has malingered or otherwise acted deceitfully. 


ORDER

Service connection for a psychiatric disability, variously diagnosed as major depressive disorder and psychosis, NOS, due to traumatic brain injury, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Upon review, the Board finds that further development is necessary with respect to the claim of entitlement to a higher initial evaluation for residuals of a concussion.  

In April 2009, the Veteran requested reevaluation of his service-connected traumatic brain injury (TBI) under the new schedular criteria for evaluating residuals of TBI, which became effective from October 23, 2008.  In March 2011, the Veteran's attorney conceded that the Veteran did not meet the schedular criteria for an evaluation in excess of 10 percent prior to October 23, 2008.  She argued, however, that a 70 percent rating was assignable under the amended schedule criteria of Diagnostic Code 8045 in effect from October 23, 2008.  

Nonetheless, the Board notes, the Veteran is entitled to a higher evaluation under the previous versions of the code if such is more favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Veteran last underwent a VA examination in March 2009.  The examination is not adequate to decide the issue as the VA examiner did not express all medical findings in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected TBI.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.).

Also important, the Board above granted service connection for a psychiatric disorder caused by his TBI.  Assignment of an initial evaluation for the now-service connected psychiatric disability is a matter intertwined with the request for a higher initial evaluation for the residuals of a concussion.  As such, the issues must be considered together, and a decision by the Board on the Veteran's initial rating claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issue is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.  

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo a traumatic brain injury (TBI) examination, and the entire claims file should be made available to the examiner for review.  The examination should be performed by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI. 

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the post-October 23, 2008, AMIE worksheet for evaluating TBI. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the service-connected TBI consistent with the new schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045. The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

Also, in making this assessment, the examiner is asked to attempt to distinguish any impairment related to a comorbid disorder, to especially include any symptoms of the service-connected psychiatric disorder, which is shown to be caused by the Veteran's TBI.

Finally, the VA examiner is asked to indicate whether there is multi-infarct dementia associated with brain trauma.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority, including application of all pertinent diagnostic criteria (effective prior to and beginning October 23, 2008).  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


